Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          March 22, 2022
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 In the Matter of the Personal Restraint of:                         No. 56162-0-II

 SHAWN ERIN ENNIS,
                                                              UNPUBLISHED OPINION
                        Petitioner.



       PRICE, J.—Shawn Ennis seeks relief in this personal restraint petition (PRP) following his

2019 plea of guilty to three counts of first degree incest and one count of sexual exploitation of a

minor. He now seeks to remove or modify the following conditions of community custody:

       5. You shall not possess or consume alcohol without prior approval from DOC and
       all treatment providers. RCW 9.94A.703(3)(e).
       6. You shall submit to urine, breath, PBT/BAC, or other monitoring whenever
       requested to do so by your community corrections officer to monitor compliance
       with abstention from alcohol and nonprescribed controlled substances.
       7. You shall not possess or consume any controlled substances without a lawful
       prescription.
       ....
       10. You shall, at your own expense, submit to polygraph examinations at the
       request of DOC and/or your sexual deviancy treatment provider. Such exams will
       be used to ensure compliance with the conditions of community custody and of
       your treatment program(s). You shall provide non-deceptive answers on all
       polygraph examinations. The defendant stipulates that the results of the polygraph
       examination can be used by the State in any probation violation hearing.
       11. You shall not possess, use, access, or view any sexually explicit material as
       defined by RCW 9.68.130(2) or erotic materials as defined by RCW 9.68.050(2) or
       any material depicting any person engaged in sexually explicit conduct as defined
       by RCW 9.68A.011(4) unless given prior approval by DOC and your sexual
       deviancy treatment provider.
       ....
No. 56162-0-II


       15. You shall not possess any electronic device capable of accessing the internet
       without prior approval of DOC and your sexual deviancy treatment provider. You
       shall not access the internet without prior approval of DOC and your sexual
       deviancy treatment provider.
       ....
       17. You shall comply with any conditions imposed by DOC under RCW
       9.94A.704. RCW 9.94A.703(1)(b).

Resp. Br., App. A at 17-18 (Judgment and Sentence, App. A).

       RCW 10.73.090(1) provides:

       No petition or motion for collateral attack on a judgment and sentence in a criminal
       case may be filed more than one year after the judgment becomes final if the
       judgment and sentence is valid on its face and was rendered by a court of competent
       jurisdiction.

       Ennis’ judgment and sentence became final when the trial court entered it on March 25,

2019. RCW 10.73.090(3)(a). He did not file his petition until September 7, 2021, more than one

year later. Unless he shows that an exception in RCW 10.73.100 applies or that his judgment and

sentence is facially invalid, his petition is time barred. In re Pers. Restraint of Hemenway, 147

Wn.2d 529, 532-33, 55 P.3d 615 (2002). A judgment and sentence is facially invalid where it

“evidences the invalidity without further elaboration.” Id. at 532.

       Ennis does not argue that any of the exceptions in RCW 10.73.100 apply. Rather, he argues

that his judgment and sentence is facially invalid as a result of the imposition of the above

conditions.

       Ennis fails to show that conditions 5, 6, 7, 10, 11, or 17 are facially invalid. The trial court

can prohibit alcohol consumption even if the crimes did not involve alcohol use.                RCW

9.94A.703(3)(e); State v. Jones, 118 Wn. App. 199, 206-07, 76 P.3d 258 (2003). It can restrict the

possession of non-prescribed controlled substances. RCW 9.94A.703(2)(c). Restrictions on



                                                  2
No. 56162-0-II


access to sexually explicit materials are not unconstitutionally vague. State v. Nguyen, 191 Wn.2d

671, 679-81, 425 P.3d 847 (2018). The court may order polygraph examinations for purposes of

compliance. State v. Riles, 135 Wn.2d 326, 342-43, 957 P.2d 655 (1998), abrogated on other

grounds by State v. Valencia, 169 Wn.2d 782, 239 P.3d 1059 (2010). And the trial court may

delegate community custody conditions to the Department of Corrections. RCW 9.94A.703(1)(b).

State v. McWilliams, 177 Wn. App. 139, 154, 311 P.3d 584 (2013).

       However, the State concedes that the blanket prohibition on possession of electronic

devices capable of accessing the internet and the prohibition from accessing the internet without

prior approval contained in condition 15 are facially invalid. In State v. Johnson, 197 Wn.2d 740,

745-46, 487 P.3d 893 (2021), our Supreme Court suggested that a blanket prohibition on internet

use would be facially invalid. It noted that “[w]hile a blanket ban [on internet use] might well

reduce his ability to improve himself [and therefore be unconstitutionally overbroad], a properly

chosen filter should not.” Id. at 746; see also State v. Geyer, 19 Wn. App. 2d 321, 330, 496 P.3d

322 (2021). We accept the State’s concession.

       We grant Ennis’ petition in part and remand his judgment and sentence to the trial court

to modify condition 15 to make it constitutionally valid. We deny the remainder of Ennis’

petition and deny his request for appointment of counsel.




                                                3
No. 56162-0-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      PRICE, J.
 We concur:



 LEE, C.J.




 MAXA, J.




                                                  4